Citation Nr: 0928203	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include a myocardial infarction, claimed as being 
secondary to service-connected dysthymic disorder and anxiety 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1960 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Procedural history

The Veteran's claim for service connection for coronary 
artery disease, to include a myocardial infarction, as 
secondary to service-connected dysthymic disorder and anxiety 
disorder was denied in the March 2005 rating decision by the 
RO.  The Veteran expressed disagreement with that decision in 
January 2006 and selected a review by a Decision Review 
Officer (DRO).  A DRO conducted a de novo review of the 
Veteran's claim and the RO's findings were confirmed in an 
April 2006 statement of the case (SOC).  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in May 2006.  

In March 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  In July 2009, the 
Veteran's representative presented additional argument.

Matters not on appeal

In a November 2006 rating decision, service connection was 
granted for dysthymic disorder and anxiety disorder and a 30 
percent disability rating was assigned effective January 12, 
2005.  To the Board's knowledge, the Veteran has not 
disagreed with the assigned rating or its effective date.  

FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO granted the 
Veteran's claim for service connection for dysthymic disorder 
and anxiety disorder.  

2.  The competent medical evidence of record supports the 
conclusion that the Veteran's coronary artery disease, to 
include a myocardial infarction, is related to his service-
connected dysthymia and anxiety disorder.  


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  
38 C.F.R. § 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
coronary artery disease, to include a myocardial infarction, 
which he claims is secondary to service-connected dysthymic 
disorder and anxiety disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
secondary service connection claim in November 6, 2003.  This 
letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter from the RO dated May 17, 
2007.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. See 38 C.F.R. § 3.310(a) 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board notes the Veteran has 
asserted his claim for service connection on both a direct 
and a secondary basis.  As will be discussed below, the Board 
is granting the Veteran's claim on the basis of secondary 
service connection, and thus any direct service connection 
claim is moot.    

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin, supra.  

With respect to the first element under Wallin, a September 
2006 VA compensation and pension (C & P) examination report 
includes a diagnosis of coronary artery disease, status post 
myocardial infarction in 2003.  Accordingly, Wallin element 
(1) has been met.  

Concerning Wallin element (2), a service-connected 
disability, that the Veteran is currently service connected 
for dysthymic disorder and anxiety disorder.  Wallin element 
(2) has also been satisfied.  

With respect to element (3), medical evidence of a nexus 
between the service-connected psychiatric disease and the 
cardiovascular disability, there are three medical nexus 
opinions of record: a June 2006 opinion from P.E.A., M.D., 
the Veteran's treating physician, which is favorable to the 
Veteran's claim; a September 2006 VA medical opinion which is 
unfavorable to the Veteran's claim; and a June 2009 VHA 
medical opinion from L.S.F., M.D., Ph.D. which is favorable 
to the Veteran's claim.  

In the June 2006 statement, P.E.A., M.D. noted that the 
Veteran suffered from multiple medical conditions and stated 
"[The Veteran] suffered many injuries in his military 
service and his depression and anxiety are related to his 
military service in my opinion.  It is also my opinion that 
this depression and anxiety contributes to his problems with 
his heart."  See a June 2006 statement from P.E.A., M.D.  
The Board notes that service connection is also in effect for 
numerous disabilities in addition to dysthymia and anxiety, 
including several fractures. 

The September 2006 VA C & P examiner reviewed the Veteran's 
claims file and medical records and opined "It is not likely 
that the Veteran's heart disease is due to his mental 
disorder, because although mental disease and stress can 
temporarily aggravate any condition, I am not aware of any 
literature that substantiates a claim that stress permanently 
causes or worsens coronary artery disease."  The September 
2006 VA C & P also examiner noted that the Veteran had a 
history of smoking and hyperlipidemia, both of which are 
recognized as risk factors for coronary artery disease.  The 
September 2006 VA C & P examiner also noted an article which 
pertinently stated "it is premature to draw firm conclusions 
about the relationship of [psychiatric problems] or stress to 
cardiovascular or other disorders."    

As was alluded to in the Introduction, due to the conflicting 
medical opinions the Board requested a medical opinion from 
the VHA in March 2009 in accordance with 38 C.F.R. § 
20.901(a).  In the June 2009 VHA opinion, the medical expert 
noted the Veteran's many risk factors for coronary artery 
disease, including a long history of smoking, hypertension, 
hyperlipidemia, diabetes and family history of heart disease.  
However, the VHA expert further observed that, since the 
September 2006 VA C & P examiner's opinion was rendered, 
"several articles were published demonstrating a link 
between anxiety and dysthymia and coronary artery disease."  
The VHA medical expert included a list of eight articles 
which demonstrated such a link and concluded "Based on the 
medical evidence and generally accepted medical principles, 
it is at least as likely as not that the Veteran's [coronary 
artery disease] and/or resulting heart attack were caused or 
aggravated by the Veteran's service-connected dysthymic 
disorder and anxiety disorder."  See the June 2009 VHA 
medical opinion.  

Based on the record, the Board concludes that the evidence 
concerning a medical nexus opinion is at least in equipoise 
as to the element of medical nexus.  Wallin element (3), and 
therefore all required elements, has been demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for coronary artery 
disease, to include a myocardial infarction is warranted.  
The benefit sought on appeal is granted.  


ORDER

Entitlement to service connection for coronary artery 
disease, to include a myocardial infarction is granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


